—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred in granting plaintiffs’ motion for *1000partial summary judgment on liability because there are issues of fact with respect to the negligence of Michael J. Strauss (defendant) and the comparative negligence of Joseph Yacoub (plaintiff) (see, Hollenbaugh v Frontier Asphalt, 231 AD2d 865). Those issues of fact include the speed at which plaintiffs bicycle was traveling and whether defendant’s vision was obscured by a slow-moving vehicle in the oncoming lane. (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Summary Judgment.)
Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.